Matter of Jade Yun Hon v Tin Yat Chin (2017 NY Slip Op 01695)





Matter of Jade Yun Hon v Tin Yat Chin


2017 NY Slip Op 01695


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
JEFFREY A. COHEN, JJ.


2015-07951
 (Docket No. O-15815-12)

[*1]In the Matter of Jade Yun Hon, respondent,
vTin Yat Chin, appellant.


Helene Chowes, New York, NY, for appellant, and appellant pro se.
Frederica L. Miller, New York, NY, for respondent.

DECISION & ORDER
Appeal by Tin Yat Chin from an order of the Family Court, Queens County (Dennis Lebwohl, J.), dated July 15, 2015. The order, insofar as appealed from, denied his motion to vacate an order of protection of that court dated February 21, 2014, which, after an inquest, and upon a finding that he committed family offenses within the meaning of Family Court Act § 812, directed him, inter alia, to stay away from the petitioner until February 20, 2016. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by assigned counsel pursuant to Anders v California (386 US 738), and we have also reviewed the appellant's pro se supplemental brief. Upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
RIVERA, J.P., BALKIN, CHAMBERS and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court